Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 16 October 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  My dear General
                     
                     Camp before York 16th Octbr 1781.
                  
                  Your Excellency having personally seen our dispositions, I shall only give an account of what passed in the execution.
                  Colonel Gimat’s batallion led the van, and was followed by that of Colonel Hamilton’s, who commanded the whole advanced corps, at the same time a party of eighty men, under Col. Laurens, turned the redoubt.  I beg leave to refer your Excellency to the report I have received from Col. Hamilton, whose well known talents and gallantry, were on this occasion most conspicuous and serviceable.  Our obligations to him, to Col. Gimat, to Col. Laurens, and to each and all the officers and men are above expression.  Not one gun was fired; and, the ardor of the troops did not give time for the sappers to derange the abattis; and, owing to the conduct of the commanders, and bravery of the men, the redoubt was stormed with an uncommon rapidity.
                  Colonel Barbers batallion which was the first in the supporting column being detached to the aid of the advance arrived at the moment they were getting over the works, and executed their orders with the utmost alacrity. and good order.  The colonel was slightly wounded.  The rest of the column under Gen. Muhlenberg and Hazen—advanced with admirable firmness and discipline.  Col. Vose’s batallion displayed to the left, a part of the division successively dressing by him, whilst a kind of second line was forming columns in the rear.  It adds greatly to the character of the troops, that under the fire of the enemy, they displayed and took their ranks with perfect silence and order.
                  Give me leave particularly to mention Major Barber, division inspector, who distinguished himself, and received a wound by a cannon ball.
                  In making the arrangements for the support of the works we had reduced, I was happy to find Gen: Wayne, and the Pennsylvanians so situated, as to have given us in case of need the most effectual support.  I have the honor to be with the most perfect respect your Excellency’s Most ob. st
                  
                     Lafayette
                     
                  
                Enclosure
                                    
                     
                        Sir
                        Camp before York Town October 15. 1781
                     
                     I have the honor to render you an account of the corps under my command in your attack of last night, upon the redoubt on the left of the enemy’s lines.
                     Agreeable to your orders we advanced in two columns with unloaded arms—the right composed of Lt Col. Gimat’s batalion and my own commanded by Major Fish—the left of a detachment commanded by Lt Col. Laurens, destined to take the enemy in reverse, and intercept their retreat.  The column on the right was preceded by a van guard of twenty men led by Lt Mansfield—and a detachment of sappers and miners, commanded by Capt. Gilliland for the purpose of removing obstructions.
                     The redoubt was commanded by Major Campbell, with a detachment of British and German troops, and was completely in a state of defence.
                     The rapidity and immediate success of the assault are the best comment on the behaviour of the troops.  Lt. Col. Laurens distinguished himself by an exact and vigorous execution of his part of the plan, by entering the enemy’s work with his corps among the foremost, and making prisoner the Commanding officer of the redoubt.  Lt Col Gimat’s batalion which formed the van of the night attack of  which fell under my immediate observation encouraged by the decisive and animated example of their leader advanced with an ardor and resolution superior to every obstacle.  They were well seconded by Major Fish with the batalion under his command, who when the front of the column reached the abatis, unlocking his corps to the left, as he had been directed advanced with such celerity, as to arrive in time to participate in the assault.
                     Lt Mansfield deserves particular commendation for the coolness firmness and punctuality with which he conducted the van guard.  Capt. Olney, who commanded the first platoon of Gimats batalion is intitled to peculiar applause.  He led his platoon into the work with exemplary intrepidity, and received two bayonet wounds. Capt. Gilliland with the detachment of sappers and miners acquitted themselves in a manner that did them great honor.
                     I do but justice to the several corps when I have the pleasure to assure you, there was not an officer nor soldier whose behaviour, if it could be particularized, would not have a claim to the warmest approbation.  As it would have been attended with delay and loss to wait for the removal of the abatis and palisade, the ardor of the troops was indulged in passing over them.
                     There was a happy co-incidence of movements.  The redoubt was in the same moment invelopped and carried on every part—The enemy are intitled to the acknowlegement of an honorable defence.
                     Permit me to have the satisfaction of expressing our obligations to Col. Armand Capt. Segongné, The Chevalier De Fontevieux and Capt. Bedkin officers of his corps, who acting upon this occasion as volunteers, proceeded at the head of the right column, and entering the redoubt among the first, by then gallant example contributed to the success of the enterprise.
                     Our killed and wounded you will perceive by the inclosed return.  I sensibly felt at a critical period the loss of the assistance of Lt Col. Gimat, who received a musket ball in his foot, which obliged him to return from the field.  Capt. Bets of Laurens’ corps, Capt. Hunt and Lt Mansfield of Gimats were wounded with the bayonet in gallantly entering the work.  Capt. Lt Kirkpatrick of the corps of sappers and miners received a wound in the ditch.
                     Inclosed is a return of the prisoners.  The killed and wounded of the enemy did not exceed eight.  Incapable of imitating examples of barbarity, and forgetting recent provocations, the soldiery spared every man, who ceased to resist.  I have the honor to be With the warmest esteem attachment Sir Yr most Obe humble s
                     
                     
                        A. Hami
                        
                        Lt Colonel
                        
                        
                     
                  
                  
                Enclosure
                                    
                     
                         15 October 1781
                     
                     Return of the Killed and Wounded of the french troops from the beginning of the siege of York.
                     from the 6 to the 7th Octoberin making the first parallelKilledWoundedMain attack" 1 attack up the river at the left" 7one officerof theartilleryFrom the 7 to the 8thin making the Batteries upon the first parallelMain attack6From the 8th to the 9thContinuation of the Batteriesmain attack                          1               1From the 9th to the 10thContinuation of the Batteries2attack up the River3From the 10 to the 11thThe batteries firingMain attack11From the 11th to the 12thOpening of the second parallelMain attack4Attack up the river__                  3228one officer From the 12 to the 13thContinuation of the batteries on the second parallel611two officers wounded.From the 13 to the 14thContinuation of the Batteries128Attack up the river3From the 14th to the 15thAttack of the two redoubts ofthe enemy down the river4157six officers wounded. ____Total50127  Nine officers wounded  two of them are dead now.
                  
               